Mr. Justice Day
delivered the opinion of the Court.
This is a companion case to Four Counties Water Users Ass’n. v. Colo. River Water Conservation Dist., et al., 159 Colo. 499, 414 P.2d 469.
The plaintiff in error, Four Counties Water Users Association, made a statement of claims for water from Water District 50 in the district court for the County of Grand. Defendant in error, Middle Park Water Conservancy District, filed a written protest thereto, and defendant in error Colorado River Water Conservation District, although not filing such written protest, joined in the objections at the hearing held in the matter.
At the conclusion of the hearing, the trial court took cognizance of the proceedings in Civil Action 3538 in Routt County involving claims for other features of the Four Counties system and announced:
“* * * ruling will be reserved until the conclusion of the hearing at Steamboat Springs next month.
“At which time counsel will be at liberty to argue all the questions which are involved in this claim and in the Routt County claim because it is quite evident to me that the two are connected in such a manner that each is more or less contingent upon the other. At all events the considerations common to both claims will constitute a large part of the issues between the parties.”
Subsequent to the hearing in the Routt County case, identical and consolidated judgments were entered in both this and the Routt County case — denying the claims of plaintiffs in error in their entirety.
Counsel for the defendants in error argue that since no stipulation was made to the effect that the proceedings in the Routt County case were to be made a part of this case (although it is admitted that a stipulation was made in the Routt case that the testimony *519herein should be considered there) we are required to disregard the testimony from the Routt County case which has been made a part of the record. Defendants in error further contend that it should be disregarded because the transcript of the proceedings of the Routt County case was not filed herein within the time permitted under Rule 112, R.C.P. Colo., and so is not properly certified. The trial court overruled a motion going to this latter point, stating that this Routt County transcript was only an exhibit in the case before us so was not required to be filed within the time permitted by the rule. The court did not abuse its discretion in handling the two cases as was done. In this court the cases were consolidated for argument, further indicating the interrelation of the two.
For the reasons given in Four Counties Water Users Ass’n. v. Colo. River Water Conservation Dist., et al, supra, the trial court erred in denying Four Counties claim. Therefore, the judgment of the district court of Grand County denying the conditional decree is reversed and the court is directed to enter a conditional decree in accordance with the prayer of the claimant.